DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/28/2022 has been entered.  Applicant amended claims 1, 10, and 19 in the amendment.
Claims 1-20 remain pending.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 03/28/2022 is/are considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 03/28/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.
Examiner provided correct co-pending application number for double patenting in the updated office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/880660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Co-pending Application (16/880660)
1. A method comprising:

receiving, by a processor, a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a private collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the private collection of media content items that can only be modified by the first client device, the private collection of media content items comprises the modified first media content item;
receiving from the first client device a selection of a second user, wherein a second client device is associated with the second user;



causing the modified first media content item to be displayed by the second client device;


receiving a selection of the invitation media overlay from the second client device; and


causing the private collection of media content items to be displayed by the second client device.

5. The method of claim 3, further comprising:

receiving a second media content item from the first client device;

updating the private collection of media content items to comprise the second media content item; and

causing the updated private collection of media content items to be displayed by the second client device.
1. A method comprising:

receiving, by a processor, a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a shared collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the shared collection of media content items, the shared collection of media content items comprises the modified first media content item;

receiving from the first client device a selection of a second user and a third user, wherein a second client device is associated with the second user, and a third client device is associated with the third user;

causing the modified first media content item to be displayed by the second client device and the third client device;

receiving a selection of the invitation media overlay from the second client device and from the third client device;

causing the shared collection of media content items to be displayed by the second client device and the third client device;


receiving a second media content item from the second client device;

updating the shared collection of media content items to comprise the second media content item; and

causing the updated shared collection of media content items to be displayed by the first client device and the third client device.






2. The method of claim 1, further comprising:

causing a privacy selectable item to be displayed by the first client device;

receiving a selection of the privacy selectable item from the first client device; and

in response to receiving the selection of the privacy selectable item from the first client device, establishing that the private collection of media content items can only be modified by the first client device.
2. The method of claim 1, further comprising:
generating a private group associated with the shared collection of media content items, the private group comprising the first user, the second user, and the third user.

3. The method of claim 2, further comprising:

causing a shared selectable item to be displayed by the first client device;

receiving a selection of the shared selectable item from the first client device; and

in response to receiving the selection of the shared selectable item from the first client device, establishing that the shared collection of media content items can be modified by users in the private group.
3. The method of claim 1, further comprising:

causing a text input item to be displayed by the first client device; and

receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text.
4. The method of claim 3, further comprising:

causing a text input item to be displayed by the first client device; and

receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text.
4. The method of claim 3, wherein the invitation media overlay further comprises an icon, wherein the icon comprises an avatar of a user of the first client device.

5. The method of claim 4, wherein the invitation media overlay further comprises an icon, wherein the icon comprises at least one avatar of a user in the group of users.

6. The method of claim 5, wherein the first media content item and the second media content item are at least one of images, pictures, videos, or text.
6. The method of claim 1, wherein the first media content item and the second media content item are at least one of images, pictures, videos, or text.
7. The method of claim 5, wherein the first media content item and the second media content item are captured using a camera on the first client device.

 7. The method of claim 6, wherein the first media content item and the second media content item are captured using a camera on the first client device and a camera on the second client device, respectively.
8. The method of claim 5, further comprising:

causing the text input item to be displayed by the first client device; and

receiving a portion of the text via the text input item from the first client device; and

causing a first collection selectable item associated with the private collection of media content items to be displayed on the first client device.
8. The method of claim 4, further comprising:

causing the text input item to be displayed by the second client device; and

receiving a portion of the text via the text input item from the second client device; and

causing a first collection selectable item associated with the shared collection of media content items to be displayed on the second client device.
9. The method of claim 8, further comprising:
causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the first client device, wherein
the plurality of collection selectable items comprises the first collection selectable item,
the plurality of collections is associated with the portion of the text, and

the plurality of collections comprises the private collection of media content items.
9. The method of claim 8, further comprising:
causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the second client device, wherein
the plurality of collection selectable items comprises the first collection selectable item,
the plurality of collections is associated with the portion of the text, and

the plurality of collections comprises the shared collection of media content items.
10. A system comprising:

a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:

receiving a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a private collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the private collection of media content items that can only be modified by the first client device, the private collection of media content items comprises the modified first media content item;

receiving from the first client device a selection of a second user, wherein a second client device is associated with the second user;



causing the modified first media content item to be displayed by the second client device;



receiving a selection of the invitation media overlay from the second client device; and


causing the private collection of media content items to be displayed by the second client device.

14. The system of claim 13, wherein the operations further comprising:
receiving a second media content item from the first client device;
updating the private collection of media content items to comprise the second media content item; and

causing the updated private collection of media content items to be displayed by the second client device.
10. A system comprising:

a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:

receiving a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a shared collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the shared collection of media content items, the shared collection of media content items comprises the modified first media content item;

receiving from the first client device a selection of a second user and a third user, wherein a second client device is associated with the second user, and a third client device is associated with the third user;

causing the modified first media content item to be displayed by the second client device and the third client device;

receiving a selection of the invitation media overlay from the second client device and from the third client device;

causing the shared collection of media content items to be displayed by the second client device and the third client device;



receiving a second media content item from the second client device;

updating the shared collection of media content items to comprise the second media content item; and

causing the updated shared collection of media content items to be displayed by the first client device and the third client device.







11. The system of claim 10, wherein the operations further comprising:

causing a privacy selectable item to be displayed by the first client device;

receiving a selection of the privacy selectable item from the first client device; and

in response to receiving the selection of the privacy selectable item from the first client device, establishing that the private collection of media content items can only be modified by the first client device.
11. The system of claim 10, wherein the operations further comprising:
generating a private group associated with the shared collection of media content items, the private group comprising the first user, the second user, and the third user.

12. The system of claim 11, wherein the operations further comprising:

causing a shared selectable item to be displayed by the first client device;

receiving a selection of the shared selectable item from the first client device; and

in response to receiving the selection of the shared selectable item from the first client device, establishing that the shared collection of media content items can be modified by users in the private group.
12. The system of claim 10, wherein the operations further comprising:

causing a text input item to be displayed by the first client device; and

receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text.
13. The system of claim 12, wherein the operations further comprising:

causing a text input item to be displayed by the first client device; and

receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text.
13. The system of claim 12, wherein the invitation media overlay further comprises an icon, wherein the icon comprises an avatar of a user of the first client device.
14. The system of claim 13, wherein the invitation media overlay further comprises an icon, wherein the icon comprises at least one avatar of a user in the group of users.
15. The system of claim 14, wherein the first media content item and the second media content item are at least one of images, pictures, videos, or text.

15. The system of claim 10, wherein the first media content item and the second media content item are at least one of images, pictures, videos, or text.
16. The system of claim 14, wherein the first media content item and the second media content item are captured using a camera on the first client device.

16. The system of claim 15, wherein the first media content item and the second media content item are captured using a camera on the first client device and a camera on the second client device, respectively.

17. The system of claim 14, wherein the operations further comprising:

causing the text input item to be displayed by the first client device; and

receiving a portion of the text via the text input item from the first client device; and

causing a first collection selectable item associated with the private collection of media content items to be displayed on the first client device.
17. The system of claim 13, wherein the operations further comprising:

causing the text input item to be displayed by the second client device; and

receiving a portion of the text via the text input item from the second client device; and

causing a first collection selectable item associated with the shared collection of media content items to be displayed on the second client device.
18. The system of claim 17, wherein the operations further comprising:

causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the first client device, wherein
the plurality of collection selectable items comprises the first collection selectable item,
the plurality of collections is associated with the portion of the text, and
the plurality of collections comprises the private collection of media content items.
18. The system of claim 17, wherein the operations further comprising:

causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the second client device, wherein
the plurality of collection selectable items comprises the first collection selectable item,
the plurality of collections is associated with the portion of the text, and
the plurality of collections comprises the shared collection of media content items.
19. A non-transitory computer-readable storage medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising:

receiving a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a private collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the private collection of media content items that can only be modified by the first client device, the private collection of media content items comprises the modified first media content item;

receiving from the first client device a selection of a second user, wherein a second client device is associated with the second user;


causing the modified first media content item to be displayed by the second client device;



receiving a selection of the invitation media overlay from the second client device; and


causing the private collection of media content items to be displayed by the second client device.

19. A non-transitory computer-readable storage medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising:

receiving a first media content item from a first client device, wherein the first client device is associated with a first user;

receiving from the first client device a selection of an invitation media overlay to be applied to the first media content item, wherein the invitation media overlay is associated with a shared collection of media content items;

generating a modified first media content item by overlaying the invitation media overlay on the first media content item;

generating the shared collection of media content items, the shared collection of media content items comprises the modified first media content item;

receiving from the first client device a selection of a second user and a third user, wherein a second client device is associated with the second user, and a third client device is associated with the third user;

causing the modified first media content to be displayed by the second client device and the third client device;

receiving a selection of the invitation media overlay from the second client device and from the third client device;

causing the shared collection of media content items to be displayed by the second client device and the third client device;

receiving a second media content item from the second client device;

updating the shared collection of media content items to comprise the second media content item; and

causing the updated shared collection of media content items to be displayed by the first client device and the third client device.
20. The non-transitory computer-readable storage medium of claim 19, wherein the operations further comprising:






causing a privacy selectable item to be displayed by the first client device;

receiving a selection of the privacy selectable item from the first client device; and

in response to receiving the selection of the privacy selectable item from the first client device, establishing that the private collection of media content items can only be modified by the first client device.
20. The non-transitory computer-readable storage medium of claim 19, wherein the operations further comprising:

generating a user group associated with the shared collection of media content items, the user group comprising the first user, the second user, and the third user;

causing a shared selectable item to be displayed by the first client device;

receiving a selection of the shared selectable item from the first client device; and

in response to receiving the shared of the privacy selectable item from the first client device, establishing that the shared collection of media content items can be modified by users in the user group.


Regarding claims 1, 10, and 19, co-pending application 16/880660 hereinafter Taitz in view of US patent application Broussard et al. (US 2019/0102570 A1), hereinafter Broussard disclose receive a selection of an invitation media overlay to apply to media content item and generate a collection of media content items in claims 1, 10, and 19.
	Taitz does not explicitly claim “the private collection of media content items that can only be modified by the first client device”.
	Broussard discloses in page 10, [0097], for example, a collection can have a public view and a private view; the private view is presented to the creator and/or editor of the collection; the public view is presented to users with whom the collection has been shared but who do not have editing privileges with respect to the collection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Broussard in the current application in order to protect content by limiting access of other users.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (US 2020/0403951 A1), hereinafter Kapoor, in view of Broussard et al. (US 2019/0102570 A1), hereinafter Broussard.
Regarding claim 1, Kapoor discloses 
A method comprising:
	receiving, by a processor, a first media content item (ephemeral content) from a first client device (creator client device 106), wherein the first client device is associated with a first user (creator) (page 4, [0043], lines 4-7: a creator can include a user of a networking platform associated with a creator client device who creates and submits ephemeral content; & page 5, [0054], lines 9-12: the server device(s) 112 receive data from a client device, such as the creator client device 106);
	receiving from the first client device a selection of an invitation media overlay (a group messaging graphical element) to be applied to the first media content item (page 6, [0068]: upon receiving the creator input selecting a group messaging graphical element to include within ephemeral content), wherein the invitation media overlay is associated with a private collection of media content items (group messaging thread) (page 2, [0031], lines 4-7: the group messaging graphical element can provide users with access to the group messaging thread associated with the ephemeral content; & page 4, [0049], lines 3-6: a group messaging thread is associated with a particular group messaging graphical element that is included in one or more pieces of ephemeral content);
	generating a modified first media content item by overlaying the invitation media overlay on the first media content item (page 6, [0068]: generate the ephemeral content and include the group messaging graphical element; the ephemeral communication system can include the group messaging graphical element as an overlay on a digital image or digital video included in the ephemeral content);
	generating the private collection of media content items, the private collection of media content items comprises the modified first media content item (page 3, [0033], lines 2-3: generate a group messaging thread associated with the ephemeral content; & page 4, [0049], lines 3-6: a group messaging thread is associated with a particular group messaging graphical element that is included in one or more pieces of ephemeral content);
	receiving from the first client device a selection of a second user (co-users of the networking system), wherein a second client device is associated with the second user (page 2, [0028], lines 3-7: receive creator interaction from a creator client device generating ephemeral content and specifying an audience and presentation time for the ephemeral content; & page 6, [0070], lines 6-10: provide the ephemeral content to one or more co-users of the networking system according to creator input selections of the creator received from the creator client device 106);
	causing the modified first media content item to be displayed by the second client device (page 6, [0071], lines 10-14: provide the ephemeral content to users directly connected to the creator via the networking systems (e.g., “friends”) or to a customized group of users (e.g., “close friends”); & page 7, [0071]: presenting the ephemeral content including the group messaging graphical element to a user associated with user client device);
	receiving a selection of the invitation media overlay from the second client device (page 2, [0031], lines 8-12: users to select the group messaging graphical element within ephemeral content shared by the creator to request access and/or join the group messaging thread associated with the group messaging thread);
	causing the private collection of media content items to be displayed by the second client device (page 8, [0083], lines 1-5: providing the group messaging thread to the user client device).

Kapoor does not explicitly disclose 
the private collection of media content items that can only be modified by the first user.

However, Broussard discloses 
the private collection of media content items can only be modified by the first user (page 10, [0097]: a collection can have a public view and a private view; the private view is presented to the creator and/or editor of the collection; the public view is presented to users with whom the collection has been shared but who do not have editing privileges with respect to the collection).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Broussard in Kapoor because Kapoor discloses sharing ephemeral content with a group of users (page 6, [0071]) and Broussard further suggests the users with whom the collection has been shared do not have editing privileges with respect to the collection (page 10, [0097]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Broussard in Kapoor system in order to protect content by limiting access of other users.

Regarding claim 2, Kapoor and Broussard disclose the method as described in claim 1.  Kapoor and Broussard further disclose
causing a privacy selectable item (a group messaging graphical element option 304) to be displayed by the first client device (Kapoor: FIG. 3B & page 9, [0097], lines 1-4: the graphical element menu 303 can include a group messaging graphical element option 304 (e.g., represented by an icon of a chat bubble and the text “chat”));
	receiving a selection of the privacy selectable item from the first client device (Kapoor: page 9, [0097], lines 8-12: upon detecting a selection of the group messaging graphical element option 304, the creator client device 310 can enable the creator to customize a group messaging graphical element that is added to the ephemeral content); and
	in response to receiving the selection of the privacy selectable item from the first client device (Kapoor: page 9, [0097], lines 8-12: upon detecting a selection of the group messaging graphical element option 304, the creator client device 310 can enable the creator to customize a group messaging graphical element that is added to the ephemeral content), establishing that the private collection of media content items can only be modified by the first client device (Broussard: page 10, [0097]: a collection can have a public view and a private view; the private view is presented to the creator and/or editor of the collection; the public view is presented to users with whom the collection has been shared but who do not have editing privileges with respect to the collection).

Regarding claim 3, Kapoor and Broussard disclose the method as described in claim 1.  Kapoor further discloses
causing a text input item (ephemeral content toolbar 301, FIG. 3B) to be displayed by the first client device (page 9, [0095], lines 1-2: present an ephemeral content toolbar); and
	receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text (page 9, [0095], lines 8-9: adding text to ephemeral content).

Regarding claim 4, Kapoor and Broussard disclose the method as described in claim 3.  Kapoor further discloses 
the invitation media overlay further comprises an icon, wherein the icon comprises an avatar of a user of the first client device (page 7, [0072], lines 7-9: the element corresponding to the ephemeral content is a thumbnail image corresponding to a creator of ephemeral content).

Regarding claim 5, Kapoor and Broussard disclose the method as described in claim 3.  Kapoor further discloses 
receiving a second media content item (group message content) from the first client device (creator client device 106) (page 8, [0085]: the creator client device 106 sends and receives group message content, the group message content can include text, audio, video, images, gifs, and/or other multimedia);
updating the private collection of media content items to comprise the second media content item (page 8, [0085], lines 1-3: facilitating exchange of group messages); and
causing the updated private collection of media content items to be displayed by the second client device (page 8, [0085], lines 6-11: facilitate the exchange of group message content (e.g., sending and receiving messages) via the group messaging thread between client devices; user client device 102a sends and receives group message content).

Regarding claim 6, Kapoor and Broussard disclose the method as described in claim 5.  Kapoor further discloses
the first media content item and the second media content item are at least one of images, pictures, videos, or text (page 4, [0044]: ephemeral content can include text, audio, images, animations).

Regarding claim 7, Kapoor and Broussard disclose the method as described in claim 5.  Kapoor further discloses 
the first media content item and the second media content item are captured using a camera on the first client device (page 8, [0090], lines 8-9: video captured by the creator device; & page 19, [0200], lines 8-9: capture or record the ephemeral digital content; & page 23, [0240], lines 1-6: the computing device includes one or more I/O interfaces and theses I/O include a mouse, keypad or a keyboard, a touch screen, camera).

Regarding claims 10 and 19, the limitations of claims 10 and 19 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
Regarding claims 11 and 20, the limitations of claims 11 and 20 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.

	
Regarding claims 12-16, the limitations of claims 12-16 are rejected in the analysis of claim 3-7 respectively and these claims are rejected on that basis.	

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Broussard, and further in view of Darling et al. (US 2020/0226696 A1), hereinafter Darling.
Regarding claim 8, Kapoor and Broussard disclose the method as described in claim 5.  Kapoor and Broussard do not explicitly disclose 
causing the text input item to be displayed by the first client device; and
	receiving a portion of the text via the text input item from the first client device; and
	causing a first collection selectable item associated with the private collection of media content items to be displayed on the first client device.

However, Darling discloses 
causing the text input item (search area 2002, FIG. 20) to be displayed by the first client device (authorized user)(FIG. 20 & page 10, [0108], lines 4-7: an authorized user has entered a keyword, “zooey”, in the search area 2002 to instruct the social media playback system to retrieve social media content containing that keyword); and
	receiving a portion of the text (zooey) via the text input item from the first client device (page 10, [0108], lines 4-7: an authorized user has entered a keyword, “zooey”, in the search area 2002 to instruct the social media playback system to retrieve social media content containing that keyword); and
	causing a first collection selectable item associated with the private collection of media content items to be displayed on the first client device (page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Darling in Kapoor and Broussard because Kapoor and Broussard disclose sharing ephemeral content with a group of users (Kapoor: page 6, [0071]) and Darling further suggests entering a keyword and retrieve social media content containing that keyword (page 10, [0108]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Darling in Kapoor and Broussard system in order to retrieve relevant/desired content efficiently.

Regarding claim 9, Kapoor, Broussard, and Darling disclose the method as described in claim 8.  Kapoor, Broussard, and Darling further disclose
causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the first client device (Darling: FIG. 20 & page 10, [0108], lines 4-9: displays only elements of social media content that have the specified keyword), wherein
the plurality of collection selectable items comprises the first collection selectable item (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword), 
the plurality of collections is associated with the portion of the text (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword), and
the plurality of collections comprises the private collection of media content items (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Regarding claims 17-18, the limitations of claims 17-18 are rejected in the analysis of claim 8-9 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen et al. (US 8,285,810 B2).  User devices share their local media collections or aggregate media collections with one another.
Lo et al. (US 9,667,676 B1).  Users collaboratively edit, draft, or work with the same content item.
Kidron (US 2014/0053236 A1).  Receive a request from a client device of first user (“sharing user”) to share a target content collection with a second user (“shared user”), the target content collection includes a library, a portion of a library, playlist.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
05/13/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447